Case 2:19-mc-00008-UA Document 1-1 Filed 01/18/19 Page 1 of 1 Page |D #:2
Case 1:10-cv-00559-HSO-JCG Document148 Filed 07/11/13 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

SOUTHERN DIVISION
HCB FINANCIAL CORP. § PLAINTIFF
v. § Civil Action No. 1:10cv559HSO~JMR
LEE F. KENNEDY § DEFENDANT

AMENDED FINAL JUleMENT

This rnatter came on to be heard on Plaintiff HCB Financial Corporation’S
l\/[otion [14()] to Alter or Aniend Judgment filed April 11, 2013, pursuant to FED. R.
CIV. P. 59(e). The Court, after a full review and consideration of HCB’s Motion,
Kennedy’s Response, the Reply, the pleadings on iile, and relevant legal authorities,
finds that in accord With the l\/[emorandum Opinion and Order entered herewith,
and the Court’s Orders previously entered in this case,

IT IS, ORDERED AND ADJUDGED, that Judgrnent is rendered in favor
of Plaintiff, HCB Financial Corporation against Defendant Lee Kennedy, for the
sum of $2,019,495.82.

IT IS, FURTHER ORDERED AND ADJUDGED, that in accordance With
its Orders previously entered in this case, this civil action is DISMISSED.

SO ORDERED AND ADJUDGED, this the 11th day of July, 2013.

;he,e hem ' .

ATTEST! ABTHuH JoHNsToN
L). S. D¢ser;'m i~

» n`soumemoismommi§gw ,
<z/ Wa&€ So¢€e,zm¢w O;;mo{en
` ' fm HALIL SULEYMAN OZERDEN
UNITED STATES DISTRICT JUDGE

    

By' ,

